      Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 1 of 8 PageID #:129




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JAY ROSSI, individually and on behalf of a
 nationwide class of similarly situated
 individuals,                                               No. 1:19-cv-01417

        Plaintiff,
 v.                                                     Honorable Manish S. Shah

 GENERAL NUTRITION CORPORATION
 and GRENADE® USA, LLC,
       Defendants.

      PLAINTIFF AND GENERAL NUTRITION CORPORATION’S JOINT INITIAL
                            STATUS REPORT

        Plaintiff JAY ROSSI and Defendant GENERAL NUTRITION CORPORATION

(“GNC”) submit the following as their Joint Initial Status Report:

1.      The Nature of the Case: Plaintiff contends that he was injured by a dietary supplement
        called Grenade – Thermo Detonator (“GTD”). GTD is allegedly manufactured and
        promoted by Defendant Grenade USA, LLC, and allegedly sold and promoted by GNC at
        GNC stores and online.

        a.     Attorneys of record for each party, including lead trial attorney:

For Plaintiff Jay Rossi,

James C. Vlahakis (lead attorney)
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
630-575-8181
Fax: 630-575-8188
jvlahakis@sulaimanlaw.com

For Defendant GNC,

Christopher S. Hennessy (lead attorney)
Cozen O'Connor
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
312-474-4493 Fax: 312-878-2003
                                                1
    Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 2 of 8 PageID #:129




chennessy@cozen.com

Defendant Grenade USA, LLC has been served with summons but has failed to appear or
otherwise answer. Dkt. 3, Alias Summons, reflecting service attempts at pp. 4 and 6.

      b.     Basis for federal jurisdiction: Diversity Jurisdiction.

      c.     Nature of the claims asserted and any counterclaims:

             Plaintiff has summarized his claims as follows:
                  Count I, Negligent Misrepresentation vs. GNC and Grenade USA, contends
              that GNC and Grenade USA negligently and/or carelessly misrepresented, omitted
              and concealed from consumers material facts relating to the dangerous quality and
              characteristics of GTD;
                  Count II, Design Defect vs. Grenade USA, contends that Grenade USA’s
              design of GTD was defective, and because of such design defects, whether GTD
              was defective and unreasonably dangerous to the consuming public, including the
              Plaintiff;
                  Count III, Strict Products Liability vs. GNC, contends that Plaintiff was injured
              as a result of the unreasonably dangerous nature of GTD, that GNC promoted and
              sold GTD and otherwise knew of and concealed the unreasonably dangerous nature
              of at the time when GTD left Grenade USA’s control;
                 Count IV, Unjust Enrichment vs. GNC, generally contends that GNC
              improperly profited from its sale of GTD to Plaintiff;
                 Count V, Unjust Enrichment vs. Grenade USA, generally contends that GNC
              improperly profited from its sale of GTD to Plaintiff;
                 Count VI, violation of the Illinois Consumer Fraud and Deceptive Business
              Practices Act (“ICFA”) vs. GNC and Grenade USA, generally contends that GNC
              and Grenade USA’s sale of GTD constituted an unfair, deceptive, and misleading
              business practice in violation of ICFA, by among other things, unfairly and
              deceptively misrepresenting the benefits and quality of GTD to Illinois consumers;
              unfairly and deceptively advertising GTD as identified above as a safe method of
              combating fat and delivering energy; and unfairly and deceptively omitting that
              GTD contained the above-identified unsafe ingredients.

             Defendant GNC’s position is as follows:

                 Defendant GNC disputes the above claims and denies all liability.
                 There are no counterclaims at this time; however, GNC reserves the right to
             assert counterclaims and crossclaims as facts are discovered.
                 Defendant GNC further contends that this matter should be arbitrated.
      d.     Major legal and factual issues anticipated in the case:

                                                2
     Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 3 of 8 PageID #:129




             i.     Plaintiff and GNC both agree that the major threshold legal and factual issue
                    is whether Plaintiff is required to arbitrate his claims;
             ii.    Subject to and without waiving GNC’s position that this case should be
                    subject to arbitration, at this time and early state of this case, and subject to
                    amendment and a general reservation of all rights, the parties submit that
                    the following major legal and factual issues may exist:
                    For Plaintiff, the anticipated major legal and factual issues include, but are
                    not limited to, the following:
                        Whether Plaintiff has asserted viable claims against GNC for Negligent
                        Misrepresentation, Strict Products Liability, Unjust Enrichment and
                        ICFA (Counts I, III, IV and VI);
                        Whether GNC is liable to Plaintiff;
                        Whether Defendant Grenade USA is liable to Plaintiff;
                        Causation, expert testimony and damages.
                    For Defendant GNC, the anticipated major legal and factual issues include,
                    but are not limited to, the following:
                        Whether Plaintiff can prove causation;
                        Whether Grenade USA is solely liable;
                        Whether the subject labeling is false or misleading;
                        Whether GNC was unjustly enriched;
                        Whether Plaintiff suffered any damages;
                        Whether GNC can be held strictly liable for product liability as a matter
                        of law; and
                        Any other affirmative defenses the facts of which are developed during
                        discovery.
       e.    Relief Sought by Plaintiff: Monetary relief.


2.     Mandatory Initial Discovery (Pilot Program)
       a.    Confirmation of familiarity and Compliance with the Mandatory Initial
             Discovery Standing Order (“MIDSO”): Counsel are familiar with the MIDSO.
             As identified in response to paragraph 3a below, defendant GNC is filing, as its
             responsive pleading, a Motion to Compel Arbitration pursuant to Rule 12(b) in lieu
             of an answer. As GNC interprets this Court’s changes to the MIDP effective
             December 1, 2018, the MIDP response period for GNC is not triggered while
             GNC’s motion is pending under Rule 12. Plaintiff agrees with GNC’s position that
             the filing of a motion to compel arbitration avoids the triggering of MIDP response
             dates.



                                               3
     Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 4 of 8 PageID #:129




       b.    Confirm compliance with the mandatory initial discovery responses, or state
             the deadline for responses: As identified in response to paragraph 3a below,
             defendant GNC is filing, as its responsive pleading, a Motion to Compel Arbitration
             pursuant to Rule 12(b) in lieu of an answer. As GNC interprets this Court’s changes
             to the MIDP effective December 1, 2018, the MIDP response period for GNC is
             not triggered while GNC’s motion is pending under Rule 12. Plaintiff agrees with
             GNC’s position that the filing of a motion to compel arbitration avoids the
             triggering of MIDP response dates.
             If GNC’s motion to compel arbitration is denied, the parties will comply with the
             MIDP disclosures dates (30 days after GNC answers or otherwise moves to
             dismiss).
       c.    Disputes concerning the mandatory initial discovery responses.
             Plaintiff agrees with GNC’s position that the filing of a motion to compel arbitration
             may avoid the triggering of MIDP response dates. It is Plaintiff’s position that
             despite the fact that filing of a motion to compel arbitration may avoid the triggering
             of MIDP response dates, GNC should be required to ascertain and document to
             Plaintiff whether (a) the GTD product returned by Plaintiff to a local GNC store
             was in fact preserved by GNC, (b) where the product is currently located and (c)
             the results of any testing relative to the product.
             GNC disagrees with Plaintiff’s position.


3.     Pending Motions and Case Plan:
       a.    Pending Motions. GNC will move to compel arbitration on June 12, 2019;
       b.    Proposed discovery case plan:
             As identified in response to paragraph 3a above, defendant GNC is filing, as its
             responsive pleading, a Motion to Compel Arbitration pursuant to Rule 12(b) in lieu
             of an answer. As GNC interprets this Court’s changes to the MIDP effective
             December 1, 2018, the MIDP response period for GNC is not triggered while
             GNC’s motion is pending under Rule 12.
             Plaintiff agrees with GNC’s position that the filing of a motion to compel arbitration
             may avoid the triggering of MIDP response dates. If GNC’s motion to compel
             arbitration is denied, the parties will comply with the MIDP disclosures dates (30
             days after GNC answers or otherwise moves to dismiss). Plaintiff, however,
             reserves the right to issue limited discovery directly related to GNC’s motion to
             compel arbitration. Additionally, Plaintiff contends that GNC should be required to
             ascertain and then document to Plaintiff whether (a) the GTD product returned by
             Plaintiff to a local GNC store was in fact preserved by GNC, (b) where the product
             is currently located and (c) the results of any testing relative to the product. The
             parties will submit a proposed discovery plan by a date certain should the Court
             deny GNC’s motion to compel.
             GNC disagrees with Plaintiff’s position.


                                                4
     Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 5 of 8 PageID #:129




       c.     Whether a jury trial has been requested and length of trial: A jury trial has been
              requested. Although GNC has moved to compel arbitration, Plaintiff and GNC
              generally observe that the probable length of trial could be 3 to 4 days, depending
              on whether Grenade USA participates.


4.     Whether the Parties Consent to Proceed Before a Magistrate Judge: GNC is moving
       to compel arbitration and the parties do not desire to proceed before the magistrate judge.

5.     Status of Settlement Discussions:
       a.     Preliminary settlement discussions have occurred;
       b.     Plaintiff and GNC have discussed settlement generally and value this case
              differently; and
       c.     Although Plaintiff wishes to have a settlement conference with the assigned
              magistrate judge, GNC believes it to be premature given the forthcoming motion to
              compel arbitration.

Dated: June 11, 2019                                /s/ James C. Vlahakis
                                                    James C. Vlahakis
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Avenue, Suite 200
                                                    Lombard, Illinois 60148
                                                    630-575-8181 Fax: 630-575-8188
                                                    Email: jvlahakis@sulaimanlaw.com

                                                    Counsel for Plaintiff

                                                    /s/ Christopher S Hennessy
                                                    Christopher S. HennessyCozen O'Connor
                                                    123 N Wacker Drive. Suite 1800
                                                    Chicago, IL 60606
                                                    (312) 474-7900
                                                    chennessy@cozen.com
                                                    Counsel for Defendant GNC




                                                5
  Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 6 of 8 PageID #:129




                                     Certificate of Service

        The undersigned, attorney for Plaintiff, further certifies that on June 11 2019, he caused
the foregoing Joint Initial Status Report to be electronically filed with the Clerk of the United
States District Court for the Northern District of Illinois using the CM/ECF system, which will
send notification of such filing to all parties that have appeared in this action.


                                                              /s/ James C. Vlahakis
                                                                James C. Vlahakis




                                                6
  Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 7 of 8 PageID #:129




                Alternative Certificate of Service For Grenade USA, LLC

       The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he will
cause a copy of the foregoing Joint Initial Status Report to be served by U.S. mail, postage
prepaid, on Grenade USA, LLC’s registered agent at the following address:

                                        Sundoc Filings
                                    874 Walker Road Suite C
                                     Dover, Delware 19904

        The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he will
cause the foregoing Joint Initial Status Report to be served by U.S. mail, postage prepaid, on
the     following    address      based     upon      Grenade       USA,      LLC’s     website,
https://www.grenade.com/us/business-consumer-terms:

                                   Legal Department Grenade
                                    c/o 225 Episcopal Road
                                       Berlin, CT 06037

         The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he will
cause the foregoing Joint Initial Status Report to be served by U.S. mail, postage prepaid, on
the below address based upon the listing of this address on Grenade USA, LLC’s website,
https://support.grenade.com/hc/en-us/articles/360018881872-Contact-Methods-and-Opening-
Times:

                                    Grenade® USA, LLC
                                  815 Reservoir Ave, Ste. 1A
                                 Cranston, Rhode Island, 02910


        The undersigned, attorney for Plaintiff, further certifies that on June 11, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of email upon the below
email address based upon the below email having been listed on Grenade USA, LLC’s website,
https://www.grenade.com/us/website-terms:

                                 customerservice@grenade.com

        The undersigned, attorney for Plaintiff, further certifies that on June 11, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of an email portal that is
contained on Grenade USA, LLC’s website, https://support.grenade.com/hc/en-
us/articles/360018881872-Contact-Methods-and-Opening-Times.




                                                7
  Case: 1:19-cv-01417 Document #: 14 Filed: 06/11/19 Page 8 of 8 PageID #:129




        The undersigned, attorney for Plaintiff, further certifies that on June 11, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of email upon the below
email address based upon the below email having been listed on Grenade USA, LLC’s website,
https://www.grenade.com/us/privacy-policy:

                                  casework@grenade.com

       The undersigned, attorney for Plaintiff, further certifies that on June 11, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of email upon the below
email addresses based upon the below emails having been listed on Grenade USA, LLC’s
website, https://www.grenade.com/us/disclaimer:

                         dpo@grenade.com and info@grenade.com




                                                        /s/ James C. Vlahakis
                                                          James C. Vlahakis




                                             8
